Title: To John Adams from Joseph Hawley, August 1774
From: Hawley, Joseph
To: Adams, John


     
      
       August? 1774
       
      
     
     
      Broken Hints to be communicated to the Committee of Congress for the Massachusetts
      
     
     “We must fight, if we can’t otherwise rid ourselves of British taxation, all revenues, and the constitution or form of government enacted for us by the British parliament. It is evil against right-utterly intolerable to every man who has any idea or feeling of right or liberty.
     It is easy to demonstrate that the regulation act will soon annihilate every thing of value in the charter, introduce perfect despotism, and render the house of representatives a mere form and ministerial engine.
     It is now or never, that we must assert our liberty. Twenty years will make the number of tories on this continent equal to the number of whigs. They who shall be born will not have any idea of a free government.
     It will necessarily be a question, whether the new government of this province shall be suffered to take place at all,—or whether it shall be immediately withstood and resisted?
     A most important question this—I humbly conceive it not best forcibly or wholly to resist it, immediately.
     There is not heat enough yet for battle. Constant, and a sort of negative resistance of government, will increase the heat and blow the fire. There is not military skill enough. That is improving, and must be encouraged and improved, but will daily increase.
     Fight we must finally, unless Britain retreats.
     But it is of infinite consequence that victory be the end and issue of hostilities. If we get to fighting before necessary dispositions are made for it, we shall be conquered, and all will be lost forever.
     A certain clear plan, for a constant, adequate and lasting supply of arms and military stores, must be devised and fully contemplated. This is the main thing. This, I think, ought to be a capital branch of the business of congress—to wit: to devise and settle such a plan; at least, clearly to investigate how such supplies can be extensively had in case of need. While this is effecting—to wit: while the continent is providing themselves with arms and military stores, and establishing a method for a sure and unfailing and constant supply, I conceive we had best to negotiate with Britain. If she will cede our rights and restore our liberties all is well—every good man will re­joice: if she will not agree to relinquish and abolish all American revenues, under every pretence and name, and all pretensions to order and regulate our internal policy and constitution—then, if we have got any constant and sufficient supply of military stores, it will be time to take our arms. I can’t quit this head—it ought to be immediately and most seriously attended to. It can’t be any other than madness to commence hostilities before we have established resources on a sure plan for certain and effectual military supplies. Men, in that case, will not be wanting.
     But what considerate man will ever consent to take arms and go to war, where he has no reasonable assurance but that all must be given over and he fall a prey to the enemy, for want of military stores and ammunition, in a few weeks?
     Either an effectual non-consumption agreement or resistance of the new government will bring on hostilities very soon.
     1. As to a non-consumption agreement—it appears to me that ought to be taken for certain truth, that no plan of importation or consumption of tea, British goods in general, or enumerated articles, which is to rest and depend on the virtue of all the individuals, will succeed; but must certainly prove abortive.
     The ministry may justly call such a plan futile—futile it will turn out. A plan of that sort may safely rest and be founded on the virtue of the majority: but then the majority, by the plan, must be directed to control the minority, which implies force. The plan, therefore, must direct and prescribe how that force shall be exercised.
     Those, again, who exercise that force, under the direction and by order of the majority, must by that majority be defended and indemnified.
     Dispositions must therefore necessarily be made to resist or overcome that force which will be brought against you—which will directly produce war and bloodshed.
     From thence it follows, that any other non-consumption or non-importation plan, which is not perfectly futile and ridiculous, implies hostilities and war.
     2. As to the resistance of the new government, that also implies war: for in order to resist and prevent the effect of the new government, it is indispensably necessary that the charter government, or some other, must be maintained—constitutionally exercised and supported.
     The people will have some government or other—they will be drawn in by a seeming mild and just administration, which will last awhile; legislation and executive justice must go on in some form or other, and we may depend on it they will,—therefore the new government will take effect until the old is restored.
     The old cannot be restored until the council take on them the administration, call assemblies, constitute courts, make sheriffs etc. The council will not attempt this without good assurance of protection. This protection can’t be given without hostilities.
     Our salvation depends upon an established persevering union of the colonies.
     The tools of administration are using every device and effort to destroy that union, and will certainly continue so to do—
     Thereupon, all possible devices and endeavors must be used to establish, improve, brighten and maintain such union.
     Every grievance of any one colony must be held and considered by the whole as a grievance to the whole, and must operate on the whole as a grievance to the whole. This will be a difficult matter to effect: but it must be done.
     Quere, therefore—whether is it not absolutely necessary that some plan be settled for a continuation of congresses?—But here we must be aware that congresses will soon be declared and enacted by parliament to be high treason.
     Is the India company to be compensated or not?
     If to be compensated—each colony to pay the particular damage she has done, or is an average to be made on the continent?
     The destruction of the tea was not unjust—therefore to what good purpose is the tea to be paid for, unless we are assured that by so doing, our rights will be restored and peace obtained?
     What future measures is the continent to preserve with regard to imported dutied tea, whether it comes as East India property or otherwise, under the pretence and lie that the tea is imported from Holland, and the goods imported before a certain given day? Dutied tea will be imported and consumed—goods continue to be imported—your non-importation agreement eluded, rendered contemptible and ridiculous—unless all teas used, and all goods, are taken into some public custody which will be inviolably faithful.”
    